Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 07/27/2022.
3.	Claim 7 is cancelled, and claims 1-3, 5-6 and 8-10 are currently pending in this Office action. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “determine whether to present the recommendation candidate to the user based at least in part on one of [1] the score of a candidate with the highest score in the result of the retrieval, [2] a number of candidates of the result of the retrieval, and [3] a number of the retrieval condition determined on the basis of the input data of the interaction with the user in order to present the candidate with the highest score to the user where the presentation becomes more active with the increase of the score when the recommendation candidate is determined to be included in the one or more targets and [A] the score of the candidate with the highest score is equal to or higher than a first threshold value and [B]a number of searches is equal to or lower than a second threshold value, or [C] the number of search conditions is equal to or higher than a third threshold value” [emphasis added] in lines 18-29, and it is unclear what constitutes the intended scope of these limitations due to the confusing nature of wordings therein.  First, it appears that the claimed limitation of “determine whether to present the recommendation candidate to the user” of line 18 is performed based on one of the three limitations, not all three [1] and [2] and [3] limitations.  In other words, it appears that the claimed determining limitation requires only one of three requirements (i.e. [1] or [2] or [3]).  Furthermore, it appears that the limitation(s) [A] and [B] or [C] are required only if when the limitation [1] is selected since the limitation [A] recites “the score of the candidate with the highest score is equal to or higher than a first threshold value.”  It should be noted that the limitation [1] recites “the score of the candidate with the highest score”.  In addition, in a case that [2] or [3] is selected, it appears that the limitations involving [A] and [B] or [C] do not further limit the claimed limitations and therefore, it is unclear how the limitations of [A] and [B] or [C] are related to the rest of the claimed limitations.  Clarification is required.  It is suggested to conduct a telephone interview to clarify the scope of these limitations.
In addition, it is unclear what exactly the limitation of “a number of the retrieval condition” in line 22 refers to.  More particularly, it is unclear how the limitation of “a number of the retrieval condition” is related to the limitation of “a retrieval condition” in line 5, or “the retrieval condition” in line 7, or “an additional retrieval condition” in line 14.  Are they all referring to the same thing?   Clarification is required.   
Additionally, there is insufficient antecedent basis for the limitation of “the highest score " [emphasis added] in lines 20-21, or line 24 or lines 26-27.  Further, it is unclear how the limitation of “the highest score” is related to “the score” throughout the claim.  Clarification is required.  
Regarding claim 8, the limitation of “the highest score " [emphasis added] in line 4 lacks a proper antecedent basis.  Clarification is required.   
It is noted that claims 9 and 10 recite the similar limitations of claim 1. Thus, claims 9 and 10 are rejected due to the similar reasons set forth regarding claim 1. 
Claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over translated document of JP 2006-40266 (hereinafter Masaki) in view of U.S. 2009/0248674 (hereinafter Suzuki), and further in view of U.S. 8,090,621 (hereinafter Chakrabarti).
Regarding claims 1 and 9-10, as far as the claim is understood, Masaki discloses an interactive system comprising:
a database configured to store a plurality of retrieval targets, each of the plurality of retrieval targets associated with recommendation candidate data indicating whether the retrieval target is a recommendation candidate ([0016, 0021 and 0054]; a context storage for storing context information and recommendation strategy; a condition selection for creating a condition based on the recommendation strategy; extracting for selecting content to be recommended to the user from among the contents); and
a controller configured to set a retrieval condition based at least in part on input data obtained from interaction with a user, to retrieve one or more targets corresponding to the retrieval condition from the database, and to determine whether the recommendation candidate is included in the one or more targets from the recommendation candidate data associated with the one or more targets, ([0017, 0020 and 0055-0056]; “…a correspondence between the context information and the recommendation strategy, a context/recommendation strategy correspondence means 31 for describing the correspondence between the context information and the recommendation strategy, and the context and the recommendation strategy correspondence means…for determining a recommendation strategy”; and “The condition selection menu constructing means 4 comprises a content examining means 41 for investigating the contents stored in the contents storing means 1, a recommendation strategy generated by the recommendation strategy generating means 3 and a result of investigation by the contents investigation means 41…determining means for determining an attribute value prompting the user to select from the attributes of the content determined…”), wherein the controller is further configured to:
determine whether or not each of the one or more targets is the recommendation candidate on the basis of the result of the retrieval and input data from the interaction with the user ([0036-0037, 0041 and 0057]; “…it is determined whether or not to continuously continue the information recommendation as shown in FIG. 9”; “….at least two or more content databases that can be searched are managed and stored and targeted from among content databases stored according to context information and selects the content database to be recommended as the content to be recommended”; and “…determining a content search condition from the user’s input made to the condition menu and content information of the content storing means in accordance with the search condition…presents the condition selection menu generated by the condition selection menu construction means to the user and selects the condition of the user A condition selection means 61 for receiving an input…”),
perform a reply process corresponding to the determined action ([0027 and 0057]; “…determining whether to continue the information recommendation after presenting content presentation in any of the tenth to fourteenth inventions”; and “a content display means 62 for presenting the content selected by the content extraction means 5 to the user and providing information”).  
Masaki does not explicitly disclose the recited limitation of “determine whether to present a question which requests for an additional retrieval condition to the user based at least in part on a result of the retrieval when the recommendation candidate is determined to be not included in the one or more targets.”  However, Suzuki discloses that “…determines which document in the search result list is a user’s desired one, based on the information acquired by monitoring, and selects the desired search result… Further, the correct answer determination/selection unit 109 acquires a search list from the search result list generation unit 107” and “…The correct answer determination/selection unit 109 will be described later in detail with reference to FIG. 12.  The correct answer determination/selection unit 109 may select only one document as a user’s desired one, may select a plurality of documents as user’s desired ones, or may determine that none of the search results is a user’s desired one” ([0007 and 0041-0042]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Suzuki in the system of Masaki in view of the desire to enhance the retrieval process by utilizing the target identification information items resulting in improving the efficiency of generating a condition selection menu based on the recommendation strategy.  
The references do not explicitly disclose the recited limitations of “recommendation candidate data represented by a score” and “determine whether to present the recommendation candidate to the user based at least in part on one of the score of a candidate with the highest score in the result of the retrieval, a number of candidates of the result of the retrieval, and a number of the retrieval condition determined on the basis of the input data of the interaction with the user in order to present the candidate with the highest score to the user where the presentation becomes more active with the increase of the score when the recommendation candidate is determined to be included in the one or more targets and the score of the candidate with the highest score is equal to or higher than a first threshold value and a number of searches is equal to or lower than a second threshold value, or the number of search conditions is equal to or higher than a third threshold value.”   However, as far as the claim is understood, Chakrabarti discloses that “…As yet another example, the rule assessor 50 may periodically generated a score for each recommendation rule, and these scores may be used in place of the vote counts to determine whether/how to adjust the reformations” (col. 5, lns. 66-col. 6, lns. 28).  Chakrabarti additionally discloses that“…For example, if the recommendation rules are of the form item A.fwdarw.item B(w) and are derived from user purchase histories, the recommendation engine 34 may generate the recommendations based on the following collection of items, or a selected subset of these items: (a) items the target user has purchased, (b) items for which the user has indicated ownership, (c) items the user has rated, or has rated favorably.  The recommendations may be generated and displayed in real time based on some action of the tart user, such as selection of a ‘view your recommendations’ link” (col. 8, lns. 58-col. 9, lns. 23) (the examiner asserts that this teaching of Chakrabarti reads on the claim limitation of “determine whether to present the recommendation candidate to the user based at least in part on one of a number of candidates of the result of the retrieval”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Chakrabarti in the modified system of Masaki in view of the desire to enhance the retrieval process by utilizing the specific recommendation scheme resulting in improving the efficiency of recommending the object to narrow the contents.  Masaki also discloses a non-transitory computer-readable storage medium having stored thereon a computer program which is executable by a computer used in an interaction program of an interactive system ([0045]). 

Regarding claim 2, Masaki in view of Suzuki and Chakrabarti disclose the interactive system wherein the recommendation candidate data is added to the database when the retrieval target is registered or updated (Masaki: [0048]; adding the search condition to switch to the other type of content to be recommended according to the context information).  

Regarding claim 3, Masaki in view of Suzuki and Chakrabarti disclose the interactive system wherein the recommendation candidate is determined on the basis of the retrieval target or a combination of the retrieval target and time (Masaki: [0011]). 

Regarding claim 5, Masaki in view of Suzuki and Chakrabarti disclose the interactive system wherein the controller determines whether or not each candidate in the result of the retrieval is the recommendation candidate on the basis of candidate data of the result of the retrieval or a combination of the candidate data of the result of the retrieval and time (Masaki: [0011, 0027 and 0036]). 

Regarding claim 6, Masaki in view of Suzuki and Chakrabarti disclose the interactive system wherein the controller includes an action determination model configured to use at least one of the number of the retrieval condition determined on the basis of the number of candidates of the result of the retrieval and input data from the interaction with the user (Masaki: [0041]; utilizing the investigation results in the content search process; and determining an attribute value based on the selection among the attribute values), and data indicative of whether or not the recommendation candidate is included in the result of the retrieval as a minimum input (Masaki: [0034]; deciding at least one attribute value that prompts the user to select among the attributes), and the action determination model being obtained by performing reinforcement learning with a reward design in which a greater positive reward is given if the recommendation candidate is accepted by the user and a negative reward is given if the recommendation candidate is not accepted by the user, and wherein the controller determines the action on the basis of the action determination model (Masaki: [0127-0129]). 
Regarding claim 8, Masaki in view of Suzuki and Chakrabarti disclose the interactive system wherein the controller includes an action determination model which is obtained by performing reinforcement learning with a reward design in which a positive reward in proportion with the score is given if the recommendation candidate with the highest score is accepted by the user and a negative reward is given if the candidate is not accepted by the user, and determines the action based on the action determination model (Masaki: [0127-0129]) and (Chakrabarti: col. 3, lns. 66-col. 4, lns. 28; the recommendation rule comprising the positive or negative votes). 

Response to Arguments
9.	 Applicant’s arguments with respect to claim(s) 1 and 8-10 have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action. 
More specifically, the Chakrabarti reference teaches the newly added limitations as explained above and therefore, applicant’s arguments are not persuasive.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161